IN THE COURT OF APPEALS OF TENNESSEE
                                                                            FILED
                                  AT KNOXVILLE                           January 28, 1999

                                                                         Cecil Crowson, Jr.
                                                                        Appellate C ourt
                                                                            Clerk
RHONDA G. GOLEY,                          ) C/A NO. 03A01-9809-CV-00293
                                          )
       Plaintiff-A ppellant,              ) KNOX CIRCU IT
                                          )
v.                                        ) HON. DALE WORKMAN,
                                          ) JUDGE
AND REW J. B ROYL ES, II,                 )
                                          ) REVERSED AND
       Defendant-Appellee.                ) REMANDED




FARRELL A . LEVY, McDON ALD, LEVY & TAYLOR , Knoxville, for Plaintiff-
Appellan t.

JAMES S. MacDO NALD, DUN N, MacDONA LD & COL EMAN, P.C., Knoxville,
for Defendant-Appellee.




                                     O P I N IO N


                                                         Franks, J.


              This appeal arises from an automobile accident that occurred on October

8, 1996. Plaintiff Rhonda Goley filed suit against defendant Andrew Broyles on

Septemb er 23, 1997 . Process w as issued the next day. At th e time of the accident,

Goley had an insurance policy with defendant State Farm Automobile Insurance

Company that provided uninsured motorist coverage. Goley’s attorney mailed a copy

of the complaint to State Farm on September 22, 1997.

              Goley later learned that Broyles was uninsured. A summons was issued

to State Farm on Jan uary 12, 1998, and served on January 21, 1998. S tate Farm

moved for summary judgment, claiming that the one-year statute of limitations barred

Goley’s claim. The Trial Judge agreed, and granted the motion. The Trial Court erred
in dismissing the action, because, in our view, plaintiff complied with T.C.A. §56-7-

1206( a).

                State Farm contends it was not properly served with process, and that

the statute of limitations bars this claim, since the statute of limitations for personal

injuries is one year from the date of the injury. T.C.A. §28-3-104(a)(1). T.C.A.

§56-7-1206(a) addresses the procedure for claims against uninsured motorist carriers:

                Any insured intending to rely on the cov erage requ ired by this part sh all,
                if any action is instituted against the owner and operator of an uninsured
                vehicle, serve a copy of the process upon the insurance company issuing
                the policy in the manner prescribed by law, as though such insurance
                compan y were a party de fendant.

                Neither pa rty cites any reported Tenness ee case dire ctly addressing th is

issue, and our research has revealed none.1

                The Virginia Supreme Court has faced the issue before us in Glenn

Falls Ins. Co. V. Stephenson, 367 S.E.2d 722 (Va. 1988). The Virginia Court relied

upon statutory language identical to T.C.A. §56-7-1206:

                The phra se “in the m anner pres cribed by law ” modifie s the word s “shall
                serve,” indicating a clear legislative intent to limit the requirement to the
                manner of service of process, specifically described elsewhere in the
                Code. Nowhere in the language of [the statute] do we find any mention
                of a time period w ithin which service is to be m ade. If the legislature
                had intend ed to create a limitation of tim e for such service, we think it
                would have done so in explicit language . . . [A] plaintiff in a personal
                injury case may not discover that the tortfeasor is uninsured or
                underinsured (as in this case) until after the tortfeasor has been served
                with process, which may occur at a time after the statute of limitations
                has run.

Id. at 724.

                This re asonin g is pers uasive . See also 7A Am.Jur.2d Autom obile

Insurance §589 (citing Glenn F alls and noting that the insured “need not serve the



    1

       The unreported case of Robbins v. City of Chattanooga, (Tenn. App. Filed Jan. 29, 1995,
Knoxville), determined that a plaintiff’s failure to serve process on the uninsured carrier within the
one-year statute of limitations was not fatal.


                                                   2
insurer before the expiration of the limitations period against the tortfeasor, provided

the tortfeasor was sued before the expiration of such limitations period.”)

              We reverse the summary judgment in favor of State Farm and remand

with cost of the cause assessed to appellee.




                                           __________________________
                                           Herschel P. Franks, J.


CONCUR:




___________________________
Don T. McM urray, J.




___________________________
Charles D. Susano, Jr., J.




                                            3